Case 1:19-cv-02786-JPH-DLP Document 15 Filed 04/27/20 Page 1 of 5 PageID #: 103




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JEFFREY ARMSTRONG,                                    )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-02786-JPH-DLP
                                                       )
 WENDY KNIGHT Warden,                                  )
                                                       )
                               Respondent.             )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        The petition of Jeffrey Armstrong for a writ of habeas corpus challenges a prison

 disciplinary proceeding identified as BTC 18-12-0089. For the reasons explained in this Entry, Mr.

 Armstrong’s habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).




                                                  1
Case 1:19-cv-02786-JPH-DLP Document 15 Filed 04/27/20 Page 2 of 5 PageID #: 104




         B.      The Disciplinary Proceeding

         On December 6, 2018, Investigator Stroud issued a report of conduct charging Mr.

 Armstrong with a violation of Code B-213, threatening/harassing or intimidating. Dkt. 10-1. The

 report of conduct states:

         On November 5, 2018, the Office of Investigations and Intelligence received
         reports of a possible Possession of Offensive Materials case from Case Manager S.
         Darland. Offender Armstrong #195769 dictated a hand written letter about S.
         Darland and turned it over to her. In this letter offender Armstrong #195769 makes
         reference to case manager S. Darland’s last name several times and speaks of her
         beauty. Throughout this letter you will find sexual overtones toward S. Darland, the
         IDOC has zero tolerance for this type of sexual harassment.

  Id.

  A report of investigation of incident was issued that states:

         On November 5, 2018, the Office of Investigations and Intelligence received
         reports of a possible Possession of Offensive Materials case from Case Manager S.
         Darland. Offender Armstrong #195769 dictated a hand written letter about S.
         Darland and turned it over to her. I&I was given this letter for evidence and from
         within this letter I, (B. Stroud) was able to recognize a true safety concern. This
         offender was placed in our Restricted Housing Unit (RHU) and all case information
         was turned over to this office where I, (B. Stroud) assumed the role of lead
         investigator.

         Through evidence obtained offender Armstrong #195769 will receive a conduct
         report for Threatening/Harassment 213-B at this time this case will be closed
         founded.

  Dkt. 10-2.

        Mr. Armstrong’s letter states:

         If you don’t know, O most beautiful woman,
         you are as exciting my darling,
         for your voice is pleasant,
         and your face is lovely,
         your hair falls in waves,
         your smile is flawless,
         you are altogether beautiful, my darling,
         beautiful in every way.
         You have captured my heart,

                                                  2
Case 1:19-cv-02786-JPH-DLP Document 15 Filed 04/27/20 Page 3 of 5 PageID #: 105




        you hold it hostage with one glance of your eyes,
        Even among queens and countless women,
        I would still choose you my darling,
        you are slender like a palm tree,
        I said, “I will climb the palm tree and take hold of it’s fruit.
        When I look at you,
        Im greatfully delighted with what
        I see,
        my most beautiful darling!

  Dkt. 10-4 (errors in original).

       Mr. Armstrong was notified of the charge on December 14, 2018, when he was served with

 the report of conduct and the notice of disciplinary hearing (screening report). Dkt. 10-5. Mr.

 Armstrong did not request any witnesses but did request the “evidence from incident.” Id. The

 confidential Intelligence and Investigations report was produced for review by the hearing officer.

 Dkt. 11 (ex parte). The report included information from multiple employees and other sources,

 providing background and context to Mr. Armstrong’s letter. Id.

        The hearing officer conducted a disciplinary hearing on December 26, 2018. Dkt. 10-7.

 The hearing officer noted Mr. Armstrong’s statement that, “This was copied out of the Bible. It

 was to my kid’s mother.” Id. He submitted a page from the Song of Songs, a book of the Old

 Testament. Dkt. 10-8. Based on the staff reports, the letter, and the Investigations and Intelligence

 report, the hearing officer found Mr. Armstrong guilty of the Code B-213 violation. Id. The hearing

 officer explained, “The DHO has decided there is sufficient evidence for a guilty finding. The

 letter was given to Miss Darland the case manager and not sent in the mail to his kid’s mother.”

 Id. The sanctions imposed included a restriction of privileges, disciplinary segregation

 (suspended), the deprivation of 60 days of good-time credit, and the demotion of one credit class

 (suspended). Id.

        Mr. Armstrong’s appeals to the Facility Head and Final Review Authority were denied.



                                                   3
Case 1:19-cv-02786-JPH-DLP Document 15 Filed 04/27/20 Page 4 of 5 PageID #: 106




 Dkts. 10-9, 10-10, 10-11, 10-12. This habeas action was filed on July 8, 2019. Dkt. 1.

        C.      Analysis

        Mr. Armstrong alleges that his due process rights were violated in the disciplinary

 proceeding. His only claim is a challenge to the sufficiency of the evidence.

        “Under Hill, ‘the relevant question is whether there is any evidence in the record that could

 support the conclusion reached by the disciplinary board.’” Donelson v. Pfister, 811 F.3d 911, 916

 (7th Cir. 2016)) (quoting Hill, 472 U.S. at 455-56)); see also Eichwedel v. Chandler, 696 F.3d 660,

 675 (7th Cir. 2012) (same). The “some evidence” standard is much more lenient than the “beyond

 a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The conduct

 report “alone” can “provide[] ‘some evidence’ for the . . . decision.” McPherson v. McBride, 188

 F.3d 784, 786 (7th Cir. 1999).

        The hearing officer found that Mr. Armstrong had violated Code B-213, which is defined

 as:

        Engaging in any of the following:

          1.        Communicating to another person an intent to physically harm,
                    harass or intimidate that person or someone else.

          2.        Communicating an intent to cause damage to or loss of that
                    person’s or another person’s property.

          3.        Communicating an intent to intentionally make an accusation that
                    he/she knows is untrue or false.


 Dkt. 10-13 at 5.

        The letter written by Mr. Armstrong was considered a form of harassment, sexual

 harassment, under part 1 of the offense. The letter’s description of the recipient as “slender like a

 palm tree” and statement that “I will climb the palm tree and take hold of it’s fruit” is sufficient to

 support the charge. The confidential report reveals additional information about the conversation
                                                   4
Case 1:19-cv-02786-JPH-DLP Document 15 Filed 04/27/20 Page 5 of 5 PageID #: 107




 between Ms. Darland and Mr. Armstrong concerning her last name, and about how Ms. Darland

 felt about the letter. Dkt. 11 (ex parte). The hearing officer was entitled not to believe Mr.

 Armstrong’s weak explanation about the letter being intended for the mother of his child. The

 letter speaks for itself, and Mr. Armstrong does not deny that he asked Ms. Darland to read it. The

 standard for “some” evidence was satisfied in this case.

           Mr. Armstrong was given proper notice and had an opportunity to defend the charge. The

 hearing officer provided a written statement of the reasons for the finding of guilt and described

 the evidence that was considered. There was sufficient evidence in the record to support the finding

 of guilt. Under these circumstances, there were no violations of Mr. Armstrong’s due process

 rights.

            D.    Conclusion

           For the above reasons, Mr. Armstrong is not entitled to the relief he seeks. His petition for

 a writ of habeas corpus must be DENIED and the action dismissed. Judgment consistent with this

 Entry shall now issue.

 SO ORDERED.

Date: 4/27/2020


 Distribution:

 JEFFREY ARMSTRONG
 195769
 PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
 Inmate Mail/Parcels
 5124 West Reformatory Road
 PENDLETON, IN 46064

 Marjorie H. Lawyer-Smith
 INDIANA ATTORNEY GENERAL
 marjorie.lawyer-smith@atg.in.gov


                                                    5
